ORDER
TRIAL COURT ORDER REVOKED, COUNSEL REINSTATED.
Upon examination of this appellate record, this court has discovered that on March 6, 1992, the trial court signed an order granting an appeal. Thereafter, on May 8, 1992, the trial court granted defense counsel’s motion to withdraw as counsel of record.
LSA-C.Cr.P. Art. 916 states that the jurisdiction of the trial court is divested and that of the appellate court attaches upon entering of the order of appeal. Thereafter, the trial court has no jurisdic*1336tion to act, except in certain limited situations which are set out in Art. 916. Allowing counsel to withdraw is not an exception to this rule and, furthermore, we do not consider such a determination to be a ministerial matter envisioned under Art. 916(6).
The trial court order allowing defense counsel to withdraw is revoked for lack of jurisdiction and defense counsel Claudius Whitmeyer is reinstated as counsel of record. Clerk of this court should direct appropriate notices to the defendant, Mr. Whitmeyer and the trial court.